—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered December 14, 1993, which convicted defendant, after a jury trial, of robbery in the second degree, and sentenced him, as a second felony offender, to a term of 6 to 12 years imprisonment, unanimously affirmed.
The People presented overwhelming evidence of defendant’s guilt.
*96The trial court properly denied admission of a police report as proof of prior inconsistent statements, as defendant failed to lay a proper foundation for admission on this ground (see, People v Wise, 46 NY2d 321, 326). Even if the report in question could have been properly admitted as a business record with respect to statements made by one officer and recorded by another, defendant was not prejudiced by exclusion of the report, since the contents thereof, including all alleged inconsistencies, were presented to the jury by defense counsel through questioning of witnesses and in summation, thereby permitting defendant to enjoy the benefits of the report even though it was not entered into evidence (People v Fortunato, 191 AD2d 221, 222, lv denied 81 NY2d 1013). Further, we find no support in the record for defendant’s claim that the maker of the report should have been declared a hostile witness.
Defendant’s additional claims of error are unpreserved, and we decline to review them in the interest of justice. Concur— Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.